Citation Nr: 1032505	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1977 to August 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 rating 
decision by the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted 
service connection for tinnitus, rated 10 percent, effective May 
26, 2006.  

With his May 2006 claim for service connection for 
bilateral hearing loss and tinnitus, the Veteran also 
raised the matter of service connection for acne 
keloidalis.  In November 2009 and February 2010 
correspondence, he raised the issues of service connection 
for residuals of injuries to the head, both knees, both 
shoulders, and the right elbow.  In February 2010 
correspondence, he raised the issues of service connection 
for posttraumatic stress disorder/depression and plantar 
fasciitis.  And in April 2010 correspondence, he raised 
the issue of service connection for chronic sinusitis, as 
secondary to his service-connected deviated nasal septum.  
These matters have not been addressed in the first 
instance by the agency of original jurisdiction (AOJ), and 
the Board does not have jurisdiction in the matters.  They 
are referred to the AOJ for appropriate action.  


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it is 
perceived in one ear or both ears.  


CONCLUSION OF LAW

The Veteran's service-connected tinnitus is properly evaluated as 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (Code) 6260 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

As the rating decision on appeal granted service connection for 
tinnitus, and assigned a rating and effective date for the award, 
statutory notice has served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2003), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating, and an April 2010 supplemental SOC (SSOC) 
readjudicated the matter after additional development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  VA has secured all available pertinent 
postservice records identified.  He was afforded a VA examination 
in September 2006.  VA's duty to assist is met.  

B.	Factual Background, Legal Criteria, and Analysis

On September 2006 VA examination, the Veteran complained of 
tinnitus in both ears; the diagnosis was bilateral tinnitus.  As 
noted above, a November 2006 rating decision granted the Veteran 
service connection and a single 10 percent rating for tinnitus.  
In his June 2007 notice of disagreement, the Veteran argues 
(citing Smith v. Nicholson, 19 Vet. App. 63 (2005)) that he is 
entitled to dual 10 percent ratings for bilateral tinnitus.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under the governing criteria (Code 6260, as amended, effective 
June 13, 2003), recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate evaluation 
for tinnitus may be combined with an evaluation under Code 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  Note 
(2) provides that only a single evaluation for recurrent tinnitus 
will be assigned whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3) states that objective tinnitus 
(in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) is not 
evaluated under Code 5260 but is to be evaluated as part of any 
underlying condition causing it.  38 C.F.R. § 4.87, Code 6260.  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
reversed a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived bilaterally or 
unilaterally.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was perceived 
as affecting both ears.  

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  In 
April 2005, to avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary expenditure 
of resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay essentially included all 
claims in which a claim for compensation was filed prior to June 
13, 2003, and a rating for tinnitus in excess of 10 percent was 
sought.  

More recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of pre-
June 13, 2003 Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
As a consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims affected 
by Smith, and directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is the 
maximum rating available under Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  

Consequently, as the Veteran has already been assigned the 
maximum (10 percent) schedular rating provided for tinnitus, 
there is no legal basis for a higher schedular rating for such 
disability.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

The Board has also considered whether referral for extraschedular 
consideration is indicated.  The Court has clarified the 
analytical steps necessary to determine when referral for 
extraschedular consideration is warranted.  First, the RO must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Under the criteria in Code 6260 (and notes following), the 10 
percent rating currently assigned for the Veteran's tinnitus 
encompasses all symptoms (and associated impairment) shown by the 
record; therefore, the schedular criteria are not inadequate.  
Furthermore, the disability picture presented by the tinnitus is 
not shown to be exceptional.  While the Veteran has indicated 
that the tinnitus causes problems understanding speech at 
distances, he has not indicated that it has an impact on 
activities of daily living.  It is not shown (or alleged) to have 
required hospitalization, to have caused marked interference with 
employment, or to have involved any factors that place the 
disability picture apart from the norm.  Accordingly, referral 
for extraschedular consideration is not indicated.  

Finally, the Board notes that the Veteran has not alleged 
unemployability due to this disability, and that the matter of 
entitlement to a total rating based on individual unemployability 
is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The record shows that the Veteran is a student.  See 
November 8, 2007 McAllen, Texas VA outpatient treatment record 
wherein it was noted the Veteran was taking college courses; see 
also November 2009 VA examination (for his service-connected 
deviated nasal septum) that noted the Veteran's usual occupation 
was fulltime student.  


ORDER

A rating in excess of 10 percent for tinnitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


